[J-72-2017]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT

    SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


IN THE MATTER OF PRIVATE SALE OF             :   No. 8 WAP 2017
PROPERTY BY THE MILLCREEK                    :
TOWNSHIP SCHOOL DISTRICT                     :   Appeal from the Order of the
                                             :   Commonwealth Court entered July 20,
                                             :   2016 at No. 1922 CD 2015, reversing
                                             :   the Order of the Court of Common
                                             :   Pleas of Erie County entered
                                             :   September 10, 2015 at No. 12065-2015
                                             :   and remanding
                                             :
                                                 ARGUED: October 18, 2017


                                         OPINION


JUSTICE DONOHUE                                  DECIDED: June 1, 2018

      This discretionary appeal addresses the role of a court following a school

district’s decision to conduct a private sale of an unused or unnecessary school building

pursuant to section 7-707(3) of the Public School Code of 1949.1 For the reasons that


1 Act of March 10, 1949, P.L. 30, as amended. Section 7-707 provides that a school
board is authorized “to sell any unused and unnecessary land and buildings” utilizing
one of the three following methods:
             (1) By public auction … ;

             (2) Upon sealed bids requested by the school board … ; [or]

            (3) At private sale, subject to the approval of the court of
            common pleas of the county in which the school district is
            located. Approval of the court shall be on petition of the
            board of school directors, which petition shall be executed by
            the proper officers of the board, and shall contain a full and
(continued…)
follow, we conclude that a court’s involvement in such cases is limited to either

approving or disapproving the sale. This decision is limited to the considerations set

forth in the statute. The statute requires a determination of whether the petition for

private sale contains the requisite information and is adequately supported by the

opinions of two disinterested individuals who are familiar with the real estate in the

geographic area, have viewed the property for sale, and concluded that the proposed

sale price “is a fair and reasonable one and in their opinion a better price than could be

obtained at public sale.” 24 P.S. § 7-707(3). The statute does not require, and thus

courts may not consider, whether the sale serves the public interest. See id.

      Ridgefield Elementary School (“Ridgefield”) sits on 7.9 acres of land (the

“Property”), which contain the school, a playground, a parking lot and open greenspace.




(…continued)
            complete description of the land proposed to be sold, a brief
            description and character of the building or buildings erected
            thereon, if any, the name of the prospective purchaser, the
            amount offered for the property, and shall have attached
            thereto an affidavit of at least two persons who are familiar
            with the values of real estate in the locality in which the land
            and buildings proposed to be sold are located, to the effect
            that they have examined the property, that the price offered
            therefor is a fair and reasonable one and in their opinion a
            better price than could be obtained at public sale, and that
            they are not interested, either directly or indirectly, in the
            purchase or sale thereof. Before the court may act upon any
            such petition it shall fix a time for a hearing thereon and shall
            direct that public notice thereof be given as provided in
            clause (1) of this section. A return of sale shall be made to
            the court after the sale has been consummated and the
            deed executed and delivered.

24 P.S. § 7-707(1)-(3).



                                     [J-72-2017] - 2
Ridgefield is located in Millcreek Township (the “Township”) and is in an R-1 single-

family residential zoning district.

       In 2013, the school board of Millcreek Township School District (the “School

District”) closed Ridgefield. The School District originally attempted to sell the Property

through a sealed bid process, but it received no bids. In July 2014, the School District

listed the Property for sale.     In August 2014, Montessori Regional Charter School

(“Montessori”) offered the School District $1.1 million for the Property, but the School

District rejected the offer. On December 4, 2014, VNet Holdings, LLC (“VNet”) offered

to purchase a portion of the Property for $1.1 million, contingent upon its ability to obtain

a zoning variance and permission to rezone Lot 1 of the Property to a C-1 district for

commercial use. VNet intended to use Lot 1 for its business offices.

       On December 16, 2014, the School District filed an application seeking to

subdivide the Property into three lots: Lot 1, approximately 5.9 acres, contained the

school building, parking lot and playground; Lots 2 and 3, each approximately one acre,

were entirely greenspace. The Township approved the subdivision request.

       In January 2015, Montessori made another offer to purchase the entire Property,

offering $1.1 million in cash plus its school and land located on Sterrettania Road in the

Township (the “Sterrettania Property”), valued between $200,000 and $689,000.

Montessori’s updated offer included a provision for it to lease the Sterrettania Property

from the School District for at least three years. The School District again rejected

Montessori’s offer.

       In February 2015, the School District voted to accept VNet’s offer to purchase Lot

1 for $1.1 million. The sales agreement required VNet to pay the School District a




                                      [J-72-2017] - 3
$25,000 deposit, authorized VNet to finance up to $800,000 of the purchase price, and

required final approvals for the sale, including rezoning, to be obtained no later than

November 5, 2015.

      On July 14, 2015, the School District petitioned the trial court pursuant to section

7-707(3) of the Public School Code for approval of the private sale of Lot 1 of the

Property to VNet. See supra, note 1. As required by section 7-707(3), the School

District appended to the petition affidavits from two certified real estate appraisers who

were familiar with the value of real estate in the Township and had no interest in the

purchase or sale in question. In the affidavits, each appraiser provided his opinion that

the purchase price offered by VNet was fair and reasonable and that a better price

could not be obtained at a public sale. On August 18, 2015, Montessori filed a petition

to intervene and a motion to stay the hearing on the School District’s sale to VNet as

premature because the sale was contingent on VNet obtaining rezoning approval from

the Township.

      The trial court held a two-day hearing on the School District’s plan to sell the

Property to VNet on September 8 and 9, 2015. At the beginning of the hearing, the trial

court declined to rule on either of Montessori’s motions, but allowed Montessori to

participate in the hearing, represented by counsel.

      The School District’s Superintendent William Hall (“Hall”) testified that the School

District chose to accept VNet’s offer for the following reasons: its need for cash; its

desire to keep Lots 2 and 3 for recreational use by the School District’s students; and to

put the majority of the property back on the tax rolls, as the Township could expect to

receive $15,000 per year in tax revenue from Lot 1 of the Property. Hall also explained




                                     [J-72-2017] - 4
that he advised the school board to reject Montessori’s offer because he was concerned

that the charter school would decrease the number of students attending the School

District’s schools. Hall further testified that the School District was not interested in

acquiring the Sterrettania Property because he considered that property to be a liability

as opposed to an asset.

       The School District further presented testimony from Raymond Sammartino

(“Sammartino”) and Robert Glowacki (“Glowacki”), the two certified appraisers whose

affidavits and reports were appended to the School District’s petition for private sale.

Both testified that they conducted appraisals of Lot 1 of the Property and that $1.1

million was fair, reasonable and a better price than the School District could expect if it

was sold at a public sale. Both also testified that the highest and best use of Lot 1 was

as an office building, as the market for elementary schools was weak.

       Glowacki acknowledged that in a 2013 appraisal, he had concluded that

obtaining permission to rezone the Property was unlikely and that use as an elementary

school constituted the highest and best use of the Property. He testified that his opinion

changed in 2015 because of changes in the market, leading him to opine that a

professional office was also a highest and best use.        Sammartino testified that he

believed there was a reasonable probability that Lot 1 would be rezoned commercial,

and that he was aware of “numerous commercial propert[ies]” in the vicinity of Lot 1.

N.T., 9/8/2015, at 73, 75-76.

       Sammartino further testified that he had previously appraised the Sterrettania

Property, and that in his view, the inclusion of that property in Montessori’s offer




                                     [J-72-2017] - 5
“clouded negotiations rather than helped them.”          Id. at 65.   He referred to the

Sterrettania Property as “an albatross.” Id. at 65-66.

       Anthony Pirrello (“Pirrello”), Montessori’s CEO, testified in opposition to the

proposed sale.       He explained that Montessori wished to purchase the Property to

consolidate its school, which currently operates in two locations. According to Pirrello,

Montessori also planned to increase its enrollment by approximately 100 students.

Further, although VNet had not yet requested rezoning of Lot 1 of the Property, Pirrello

testified that he attended a meeting of the Millcreek Planning Commission at which the

Commission indicated its opposition to permitting the rezoning that would be required. 2

       Pirrello then made a new offer to purchase the entirety of the Property for $1.6

million in cash, with closing occurring as soon as possible. He testified that Montessori

had just over $1.46 million in cash available and a commitment from a bank to finance

the transaction, and presented Montessori’s audited financial statement to the trial

court. He further noted that in Montessori’s possession, the public would have access

to the greenspace in Lots 2 and 3, as well continued use of the playground and parking

lot in Lot 1.

       The trial court stated, on the record, that it found Pirrello’s testimony to be

incredible.     It stated that it would not consider Pirrello’s eleventh-hour oral offer to

purchase the Property for $1.6 million, which was never tendered to the School District.

The trial court referred to his testimony as “happy talk,” and not a real offer to purchase.

N.T., 9/9/2015, at 88-89.

2  This testimony was contradicted by Sammartino, who testified that the planning
commission did not previously recommend against rezoning the Property. N.T.,
9/8/2015, at 77.



                                       [J-72-2017] - 6
       On September 10, 2015, the trial court entered an order approving the private

sale of the Property to VNet and denying Montessori’s stay and the intervention

requests. On September 18, 2015, Montessori filed a motion for reconsideration and to

supplement the record.      Therein, Montessori asserted that the trial court erred by

excluding its oral offer tendered at the hearing because it was sufficiently definite; erred

by finding that the sale of Lot 1 to VNet was in the public interest because the

subdivision of the Property has been challenged3 and rezoning has not yet been

requested; and erred by approving the private sale prior to the resolution of

Montessori’s declaratory judgment action challenging the deed restriction prohibiting the

sale of the Property to a charter school.4 It further sought to supplement the record with



3 Montessori (and others) appealed the subdivision to the Commonwealth Court and on
September 16, 2016, the Commonwealth reversed that decision and remanded the
case, directing the Township’s Board of Supervisors “to issue a conditional approval
that awaits the Township’s approval of a variance or amendment to the Zoning
Ordinance as necessary to allow Lot 1 to be used for a commercial purpose.”
Montessori Reg’l Charter Sch. v. Millcreek Twp. Bd. of Supervisors, 2468 C.D. 2015,
2016 WL 4937905, at *4 (Pa. Commw. Sept. 16, 2016) (unpublished decision).
4  In August 2015, while decision on the School District’s petition for approval of the
private sale was pending, Montessori filed a complaint seeking a declaratory judgment
based on the School District’s resolution not to sell the Property to a charter school and
its recordation of a restriction on the deed to the Property, which stated:

            UNDER AND SUBJECT to the following restrictive
            covenants that shall be deemed to be covenants running
            with the land that (1) Grantee and Grantee’s successors,
            assigns and tenants shall not use all or any part of the
            above-described property to run, operate, manage or
            conduct a “charter school” as that term is defined in the
            Public School Code … and that (2) no part of above-
            described property [shall] be sold, conveyed or
            otherwise transferred to, or leased, rented or occupied
            by a “charter school” as that term is defined in the Public
            School Code … and that the forgoing restrictive covenants
(continued…)

                                      [J-72-2017] - 7
an Erie Times-News article indicating that the School District extended the closing date

on the sale to VNet. It also appended to the motion a written version of its offer to

purchase the Property for $1.6 million. The trial court denied the motion on September

22, 2015.

       Montessori filed a timely notice of appeal. In its written opinion, the trial court

began by clarifying that, contrary to Montessori’s claim in its motion for reconsideration

and its 1925(b) statement, it did not exclude the oral offer from evidence, but after

permitting its introduction, declined to consider it because of the “last minute tender”

and its finding that Pirrello’s testimony was incredible. Trial Court Opinion, 12/4/2015,

at 5. The trial court held that its consideration of the offer would not have changed the

result of the hearing because the oral offer was for the entirety of the Property, not just



(…continued)
            shall be included in any subsequent deed conveying all or
            part of the above-described property.

Montessori Reg’l Charter Sch., Appellant v. Millcreek Twp. Sch. Dist., 248 C.D. 2016,
2016 WL 4627434, at *1 (Pa. Commw. Sept. 7, 2016) (unpublished decision) (emphasis
supplied; citation to reproduced record omitted). Montessori sought a declaration that
the School District could not include the above-quoted deed restriction; could not
resolve to limit the potential purchasers of the Property; and that the sale to VNet was
not ripe for approval. Montessori further sought a preliminary injunction prohibiting the
School District from selling or further encumbering the Property. The School District
filed preliminary objections, which the trial court sustained in January 2016 based on its
conclusion that Montessori’s declaratory judgment action was not ripe for review.
Specifically, the trial court found “there is no actual controversy” as “[t]he current owner
of the [] Property is not proposing to use it as a charter school or attempting to convey it
to [Montessori] or another purchaser who desires to use it as a charter school.” Trial
Court Opinion, 01/22/2016, at 3. Based on the Commonwealth Court’s decision in the
case at bar to reverse the trial court’s approval of the sale of Lot 1 to VNet, the
Commonwealth Court vacated the trial court’s decision that the request for declaratory
relief was not ripe for review and remanded the matter for further consideration “now
that the Ridgefield Property is to be auctioned at public sale.” Montessori Reg’l Charter
Sch., Appellant, 2016 WL 4627434, at *4.



                                      [J-72-2017] - 8
Lot 1. Id. According to the trial court, “this variance between the terms of both offers

would have precluded any meaningful consideration as to the fairness or

reasonableness of VNet’s offer, or whether a better price could be acquired at a public

sale.” Id.

       The trial court stated that pursuant to section 7-707(3), the sole consideration

before it was whether the purchase price was fair, reasonable and better than could be

obtained at a public sale. Id. at 6. The court observed that case law also permits a trial

court’s consideration of “whether the sale is in the public’s interest.” Id. at 7 (citing

Petition of Bd. of Pub. Ed. of Sch. Dist. of Pittsburgh, 405 A.2d 556, 558 (Pa. Commw.

1979) (“Pittsburgh”). The trial court found that the letter of the law was met through the

testimony of the two experts presented. The trial court further found that “the public

interest would be better served with VNet owning the one parcel, and the [School]

District keeping the two remaining parcels as green space for recreational use” because

it returned Lot 1 to the tax rolls and allowed the School District to continue to use Lots 2

and 3 for recreation. Id. at 7-8.

       The trial court deemed Montessori’s arguments regarding VNet’s financial

readiness to close and the School District’s expenses leading up to closing as collateral

to the question of whether the private sale to VNet should be approved. Id. at 8, 10. It

also rejected Montessori’s claim that the request for approval of the sale was premature

because rezoning had not yet been approved and Montessori had appealed the

subdivision of the Property, concluding that these arguments were irrelevant to the

required considerations under section 7-707(3). Id. at 8-9.




                                      [J-72-2017] - 9
       On appeal, a majority of the Commonwealth Court disagreed and reversed the

trial court’s approval of the sale to VNet. It began by finding error in the trial court’s

failure to consider Montessori’s new oral offer to purchase the Property made at the

hearing. In re Millcreek Twp. Sch. Dist., 143 A.2d 1037, 1045 (Pa. Commw. 2016). In

so holding, the Commonwealth Court majority found this Court’s prior decision in

Petition of Whitemarsh Twp. Sch. Dist, 215 A.2d 644 (Pa. 1966), to be controlling,

differentiating the case from the Commonwealth Court’s decision in Swift v. Abington

Sch. Dist., 297 A.2d 538 (Pa. Commw. 1972) (en banc).

       In Whitemarsh, this Court affirmed the common pleas court’s decision to deny

the school district’s request for the approval of a private sale because the school district

received an offer from another party at the hearing that was approximately five percent

higher than the proposed sale price.       Id. at 645.   This Court held that “under the

circumstances, we cannot find the lower court in error, when confronted with an

involved real estate transaction, in denying the petition for approval and returning the

matter to the school board where the competing factors of the market place would have

a greater play and the exact nature of the various engagements could be more easily

determined.” Id. at 646.

       In Swift, the Commonwealth Court affirmed the trial court’s approval of the sale of

an unused school building and lot despite the fact that a third party objected and offered

$500 more for the property. Swift, 297 A.2d at 539-40. The Commonwealth Court held

that the trial court did not abuse its discretion in approving the sale, explaining that a

trial court “may properly approve a private sale despite a higher offer where the

difference in price is small or where other circumstances regarding the sale negotiated




                                     [J-72-2017] - 10
by the school board appeal to court’s sound discretion.” Id. at 540 (citing Appeal of

Imperial Cardiff Coal Co., 40 A.2d 163 (Pa. Super. 1944)). The Commonwealth Court

affirmed the approval of the sale because the trial court “had before it only the prospect

of a future offer at a small advance in price.” Id.

       The Commonwealth Court in the case at bar found that Montessori’s offer made

at the hearing was not a future offer for a small amount more than the proposed sale

price, rendering Swift inapposite to the matter before it. In re Millcreek Twp. Sch. Dist.,
143 A.2d at 1045.      The Commonwealth Court went on to state that “Whitemarsh

teaches that a valid offer can be made at the hearing,” and, without citation to the record

or to any authority, that the offer orally tendered by Montessori at the hearing was, in

fact, valid because “Montessori’s offer was specific as to amount, means of financing

and time for closing.” Id. In reaching this conclusion, the Commonwealth Court did not

address the credibility determination made by the trial court, nor did it confront the

question of whether Montessori’s offer of $1.6 million for the entirety of the Property was

actually higher than VNet’s offer to purchase only Lot 1 for $1.1 million. It did, however,

find it to be “of no moment” that the School District was selling VNet only a portion of the

Property and Montessori sought to purchase the Property in its entirety because the

School District had, at one point, considered selling the Property as a whole. It further

found that Montessori’s offer permitted Lots 2 and 3 to remain for recreational use,

without the need for a “buffer” between VNet and the neighboring properties, and

relieving the School District of maintenance costs for those tracts, presumably finding

that these factors also made Montessori’s offer superior to VNet’s. Id.




                                      [J-72-2017] - 11
       Because of “Montessori’s longstanding interest in purchasing the Ridgefield

property,” and based on the higher offer orally made at the hearing, the Commonwealth

Court found that the record did not support the trial court’s finding that the proposed

sale to VNet provided a better price than could be obtained at a public sale. Id. The

Commonwealth Court found, “[c]onsistent with Section 707 of the Public School Code

and Whitemarsh,” that the trial court should have stopped the proceedings upon hearing

Montessori's substantially higher offer and either ordered the School District to entertain

further negotiations with Montessori or ordered a public sale of the Property, the latter of

which it deemed to be “[t]he better course of action,” because “a public sale is the

preferred way to do a sale of unused property under Section 707 of the Public School

Code.” Id. at 1045-46.

       The Commonwealth Court disagreed that the public interest should have been

considered here, where a “substantially higher price” had been offered for the Property.

Id. at 1046 (citing Pittsburgh, 405 A.2d at 559; 24 P.S. § 7-707(3)). Nonetheless, it

stated that it did not believe that the sale to VNet served the public interest in this case.

Relying on Montessori’s request to supplement the record (discussed below), the

Commonwealth Court found the trial court’s reliance upon the $15,000 tax revenue

expected from Lot 1 of the Property was shortsighted because it would take twenty

years to make up for the costs that the School District would incur to maintain the

Property in the two and a half years leading up to the new closing date with VNet. Id.

Further, the Commonwealth Court found significant that VNet could sell the Property to

a public charity in that timeframe, which could again remove the Property from the tax

rolls. Id. The Commonwealth Court also considered the expense of maintaining Lots 2




                                      [J-72-2017] - 12
and 3 the School District would retain “in order to help VNet obtain its spot zoning,” and

noted, “[a]s an aside” that it did not believe “illegal spot zoning” to be in the public

interest. Id. at 1046-47.

        The Commonwealth Court likewise found error and an abuse of discretion in the

trial court’s refusal to permit Montessori to supplement the record with the new date set

for closing between VNet and the School District. According to the Commonwealth

Court, the closing date was not a collateral issue, as the trial court found, but “impacts

the overriding statutory standard, i.e., whether VNet’s price is fair and reasonable and

better than what could be obtained at a public sale,” as the delay in closing substantially

increased the costs to be borne by the School District to maintain the Property in the

interim. Id. at 1047.

        The Commonwealth Court majority summed up its opinion by stating that “the

trial court erred and abused its discretion in concluding that the proposed sale to VNet

served the public interest by giving a lopsided view of the record in favor of the School

District.”   Id.   It therefore reversed the trial court’s decision approving the School

District’s private sale of Lot 1 of the Property to VNet. It further remanded the case,

instructing the trial court to order a public sale pursuant to section 7-707(1) or (2) of the

entire Property or, if the School District wants to retain Lots 2 and 3, or Lot 1 only.5 Id.

at 1048; see also supra, note 1.

        Senior Judge Dan Pellegrini authored a dissenting opinion, finding that the

majority “substitut[ed] its discretion for that of the School District’s” and “order[ed] an

5  The Commonwealth Court also addressed the question of Montessori’s standing to
bring the appeal, but this issue has been abandoned by the School District before this
Court. We therefore omit from our discussion that portion of its decision.



                                      [J-72-2017] - 13
improper remedy.” In re Millcreek Twp. Sch. Dist., 143 A.3d at 1048 (Pellegrini, J.,

dissenting). He stated that the court’s review of the trial court’s decision was limited to

determining whether it abused its discretion in finding that the proposed sale of Lot 1 of

the Property to VNet was fair, reasonable, and for a price better than could be obtained

at a public sale. Id. at 1049 (citing 24 P.S. § 7-707(3)). In Judge Pellegrini’s view, the

majority went beyond this permissible scope and found “that Montessori’s fundamentally

dissimilar offer for the entire [] Property is more advantageous for the School District,”

and required the School District to conduct a public sale of the Property. Id. (citing

Petition of Sch. Bd. of Sch. Dist. of Borough of McKees Rocks, 62 A.2d 20 (Pa. 1948)

(“McKees Rocks”); Swift, 297 A.2d at 540). For his part, Judge Pelligrini would have

affirmed the trial court’s decision.

       The School District filed a petition for allowance of appeal to this Court, which we

granted to address the following issues:

              (1) Whether the Commonwealth Court had the authority
                  under the Public School Code to order the public sale of
                  Millcreek Township School District property pursuant to
                  24 P.S. § 7–707?

              (2) Whether the Commonwealth Court erred in reversing the
                  decision of the Court of Common Pleas approving the
                  private sale of Millcreek Township School District
                  property under 24 P.S. § 7–707?

Matter of Private Sale of Prop. by Millcreek Twp. Sch. Dist., 167 A.3d 710 (Pa. 2017)

(per curiam). As both of these issues require an analysis of the statutory language of

section 7-707 of the Public School Code, we consider them together.

       The School District asserts that the Commonwealth Court’s decision exceeds the

authority granted to a court by section 7-707 of the Public School Code and contradicts




                                       [J-72-2017] - 14
this Court’s decision in McKees Rocks.        According to the School District, both the

statute and the McKees Rocks decision provide for a court to approve or disapprove of

a private sale; it may not otherwise control the manner of sale of school district property.

The School District also contends that there is no statutory support for the

Commonwealth Court’s assertion that a public sale is a “preferred” manner of disposing

of school property. School District’s Brief at 14-15.

       The School District further argues that the Commonwealth Court erred by finding

that the offer made by Montessori at the hearing required the trial court to disapprove of

the proposed private sale of Lot 1 to VNet.       The School District contends that the

intermediate appellate court ignored that the offer made at the hearing was materially

different than the one presented by the School District for the trial court’s consideration

and improperly made its own findings regarding whether the sale to VNet was in the

public interest.

       Montessori responds, differentiating McKees Rocks on its facts, and arguing that

the Commonwealth Court’s decision in the case at bar was not constrained by the

McKees Rocks decision.       Relying on cases that did not involve the sale of school

property, Montessori asserts that “the courts have an obligation to intervene” when a

school board contravenes the public interest “and by its decree, the court should

indicate the proper course to be pursued.” Montessori’s Brief at 16-17 (citing Ritzman v.

Sch. Directors of Coal Twp., 176 A. 447, 448 (Pa. 1935); Lamb v. Redding, 83 A. 362

(Pa. 1912)).6



6  Pennsylvania Coalition of Public Charter Schools filed an amicus brief in support of
Montessori asserting, in relevant part, that the Commonwealth Court’s decision should
(continued…)

                                     [J-72-2017] - 15
       Montessori asserts that the trial court’s discretion “is not unfettered,” and the

Commonwealth Court’s decision here aligns with the evidence of record and the law.

Id. at 25. Montessori discusses various aspects of the sale to VNet that it contends do

not serve the public interest and asserts that these considerations required the reversal

of the trial court’s decision.

       Montessori further argues that the trial court’s failure to consider its $1.6 million

offer to purchase the Property was error, agreeing with the Commonwealth Court’s

analysis that Whitemarsh compels this conclusion. Montessori states that its oral offer

made at the hearing was both legally binding and permissible.

       Our standard of review for questions of statutory interpretation is de novo and our

scope of review is plenary. In re Borough of Downingtown, 161 A.3d 844, 870 (Pa.

2017). We are thus mindful of the settled principles of statutory interpretation. “The

object of all interpretation and construction of statutes is to ascertain and effectuate the

intention of the General Assembly.” 1 Pa.C.S. § 1921(a). The first and best indication

of legislative intent is the language used by the General Assembly in the statute.

(…continued)
be affirmed because a public sale is the preferred manner for a school district to
dispose of school property. Amicus Brief at 16-17. Because the School District harmed
the public interest by rejecting a higher offer to purchase the Property than it was
offered by VNet, the amicus argues that this Court should affirm the Commonwealth
Court’s decision to remand for the School District to conduct a public sale of the
Property. Id. at 18-19.
The amicus presents additional arguments, raising claims that the School District
unlawfully discriminated against Montessori by refusing to sell the Property to it and
violated public policy by including a restrictive covenant on the Property prohibiting its
sale to a charter school. See Amicus Brief at 9-15, 20-28. Neither of these arguments
are presently before this Court in this appeal and we therefore do not consider them.
See Commonwealth v. Cotto, 753 A.2d 217, 224 (Pa. 2000) (“amicus curiae may file a
brief regarding those questions before the Court”) (italicization and emphasis omitted).



                                     [J-72-2017] - 16
Commonwealth v. Veon, 150 A.3d 435, 444-45 (Pa. 2016). “When the words of a

statute are clear and free from all ambiguity, the letter of it is not to be disregarded

under the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b). Only if the statute is

ambiguous, and not explicit, do we resort to other means of discerning legislative intent.

A.S. v. Pennsylvania State Police, 143 A.3d 896, 903 (Pa. 2016); 1 Pa.C.S. § 1921(c).

      The pertinent language of section 7-707 is unambiguous: “The board of school

directors of any district is hereby vested with the necessary power and authority to sell

unused and unnecessary lands and buildings, by any of the following methods and

subject to the following provisions.”7     24 P.S. § 7-707 (emphasis added).          One

permissible method of sale is a “private sale,” approved by the common pleas court

where the school district is located. 24 P.S. § 7-707(3). To obtain such approval, the

school board must file a petition before the court of common pleas, which must include

             a full and complete description of the land proposed to be
             sold, a brief description and character of the building or
             buildings erected thereon, if any, the name of the
             prospective purchaser, the amount offered for the property,
             and shall have attached thereto an affidavit of at least two
             persons who are familiar with the values of real estate in the
             locality in which the land and buildings proposed to be sold
             are located, to the effect that they have examined the
             property, that the price offered therefor is a fair and
             reasonable one and in their opinion a better price than could
             be obtained at public sale, and that they are not interested,
             either directly or indirectly, in the purchase or sale thereof.

Id.

7   We disagree with the Commonwealth Court and Montessori’s amicus that the
statutory language suggests a preference for a public sale of school property over a
private sale. As stated above, section 7-707 plainly provides that it is left to the school
board’s discretion to utilize “any of the following methods” to conduct a sale of unused
or unnecessary school property. It contains no qualifying language or suggestion that a
private sale is disfavored.



                                     [J-72-2017] - 17
       Thus, pursuant to its plain language, section 7-707 provides a school board with

discretion to determine which school district property will be sold and the method by

which to sell it. The only constraint on the School Board’s discretion is that, for private

sales of school property, it must receive the approval of the common pleas court, which

requires the presentation of evidence that the price to be paid for the property is fair,

reasonable and better than could be obtained at a public sale. Those are the sole

factors before the trial court for its consideration.

       No statutory language allows a court to direct the manner of sale (public vs.

private) of school property, as the Commonwealth Court did here. By the statute’s

terms, a court’s authority under section 7-707(3) is limited to the approval or disapproval

of a request by the school board to sell public school property based on its

consideration of the information presented in support of (and against) the proposed

private sale, i.e., whether the proposed price is fair, reasonable and a better one than

could be obtained at a public sale.

       This Court so held in McKees Rocks when interpreting 24 P.S. § 672a,8 the

predecessor to section 7-707, and which, in pertinent part, contained identical language

to the current version of the statute. See McKees Rocks, 62 A.2d at 21 (quoting 24 P.S.

§ 642a). In McKees Rocks, the school board petitioned the court of common pleas to

approve the sale of its school to a private individual for $15,000. At the hearing on the

sale, a local church made an offer to purchase the school building for $16,000,

prompting the private individual to raise his own offer to $16,750. Over the course of


8Repealed by Act of March 10, 1949, P.L. 30. This Act also enacted the Public School
Code of 1949. See supra, note 1.



                                       [J-72-2017] - 18
the next several weeks, the church countered with an offer of $17,000, and the private

individual once again raised his offer to $17,250. For reasons unclear in the opinion,

the court of common pleas then directed the school board to conduct a private sale of

the school to the church for $17,000. Id. at 22.

        On appeal, this Court reversed. While finding no error in the trial court’s decision

not to approve the private sale for $15,000 in the face of “substantially higher offers,”

the Court observed that it was beyond the scope of the trial court’s authority to direct the

sale:

              Courts, in the absence of statutory provision, do not
              possess the control and supervision of assets of school
              districts. The legislature has delegated to the board of
              directors of the school district the duty, inter alia, of
              purchasing and selling the real estate for the school districts.
              The sole restriction placed upon such power is when the
              board sells unused and unnecessary school lands and
              buildings at private sale. The legislature has imposed
              limitations on such a sale. Before the School Board may
              consummate a private sale of such real estate, approval of
              the court must first be obtained. But the Act does not impose
              the duty on the court to make the sale. That duty rests with
              the board. The sole function of the court is to approve or
              disapprove the proposed private sale.

Id. (emphasis added). Accordingly, as the highlighted language reflects, pursuant to

section 7-707, the trial court’s only role is to approve or disapprove the sale presented

for its consideration. It is not the trial court’s function either to select the buyer (as in

McKees Rocks) or, as the Commonwealth Court did here, to direct the School Board to

conduct a public, rather than a private, sale.

        Furthermore, the statutory scheme neither requires nor permits the trial court to

consider the public interest in determining whether to approve a proposed private sale.

Nor is there support for this proposition from the decisions of this Court. Instead, we



                                      [J-72-2017] - 19
have stated that the trial court’s discretion is strictly constrained by the statute. Id. In

Whitemarsh, for example, this Court observed that it was unclear whether the higher

offer made by a third party at the hearing would ultimately be contingent upon the

offeror’s ability to obtain a zoning variance, subdivision approval, and/or connection to

the existing sanitary sewer system in the township. We found, however, that it was not

“the duty of the court below to determine the impact of this higher offer in order to

consummate a sale with the third party. … That duty rests with the board.” Id. (citing

McKees Rocks, 62 A.2d at 22).9



9  A public interest analysis was first injected into private sale of school property cases
by the Commonwealth Court in Pittsburgh. In that case, the Commonwealth Court
stated that “equitable considerations should operate so as to favorably influence a
court’s approval of the petition for sale,” identifying one such consideration as “whether
the interests of the public would be better served if the proposed sale were to be
approved.” Pittsburgh, 405 A.2d at 558. The Pittsburgh court stated that the trial court
“must ascertain whether the proposed sale is in the public interest” because the
availability of a higher offer to purchase the property “is only one factor to be considered
… and is not necessarily controlling with regard to the approval or disapproval of the
sale.” Id. at 558. In support of this assertion, the Pittsburgh court cited to Swift and its
statement that a private sale may be approved by the trial court “despite a higher offer
where the difference in price is small or where other circumstances regarding the
sale negotiated by the school board appeal to the court’s sound discretion.”
Swift, 297 A.2d at 540 (emphasis added).

Swift, in turn, cited generally to Appeal of Imperial Cardiff Coal Co. as support for its
conclusion that “other circumstances” can be considered by the trial court in determining
whether to approve a private sale of school property under section 7-707(3). Imperial
Cardiff Coal, however, involved the sale by a municipality of unredeemed land bought at
a tax sale for the nonpayment of taxes pursuant to the version of 72 P.S. § 5878a then
in existence. Section 5878a permitted a municipality to sell the land by private sale
“subject to the approval of the court of common pleas upon petition and hearing.” Id. at
164. Pursuant to the statute, the common pleas court was required to give its approval
if “the court is satisfied that the proposed private sale is proper and to the advantage of
all the taxing authorities interested.” Id. In response to a claim of error that the trial
court improperly approved a private sale that was not for the highest price offered, the
Imperial Cardiff Coal court observed that “the statute does not prohibit the approval of a
sale at a figure less than the highest possible price that could be obtained by the
(continued…)

                                     [J-72-2017] - 20
       Pursuant to the plain language of section 7-703(3), the sole consideration before

the trial court centers on the price to be paid for the property, specifically whether it “is a

fair and reasonable one and … a better price than could be obtained at public sale.” 24

P.S. § 7-707(3). By its ordinary meaning, the word, the “price” refers to “[t]he amount of

money or other consideration asked for or given in exchange for something else; the

cost at which something is bought or sold.” Black’s Law Dictionary, 1380 (10th ed.

2014). See also 1 Pa.C.S.A. 1903 (“Words and phrases shall be construed according

to rules of grammar and according to their common and approved usage[.]”). It is not

the trial court’s function to second guess a school board’s reasons for selling its

property to one entity over another. These are policy decisions to be made by the

elected representatives serving on the school board, not the courts.              The statute

focuses exclusively on the price to be paid for the subject property, not whether it is in




(…continued)
municipality, and such a provision should not be written into the Act by construction.”
Id.

              The criterion by which the court is to gauge the merits of a
              proposed sale is not established as the largest sum which
              the property will bring, but rather whether the prospective
              terms of sale ‘satisfy’ that court that the bargain is ‘proper
              and to the advantage of all the taxing authorities interested.’
              Therefore, it cannot be said as a matter of law that an
              outstanding higher bid makes the approval of a sale under
              the statute erroneous where other circumstances have
              successfully appealed to a sound judicial discretion.

Id. at 164-65. As the above-quoted passage reveals, the statement incorporated into
the Swift decision was pulled from Imperial Cardiff Coal’s statutory construction analysis
of section 5878a. Read in context, it clearly has no applicability in cases decided under
section 7-707(3). We therefore reject this aspect of the Commonwealth Court’s
decisions in Swift and Pittsburgh.



                                      [J-72-2017] - 21
the best interest of the school board or the public for the court to approve the proposed

private sale.

       We turn now to the Commonwealth Court’s finding that the trial court erred by

failing to consider Montessori’s offer to purchase the entire Property made at the

hearing on the proposed sale of Lot 1 of the Property to VNet. The Commonwealth

Court is correct that, in Whitemarsh, this Court affirmed the trial court’s decision to

disapprove a proposed private sale of school property because there was a higher offer

made by a third party at the hearing on the proposed sale. Unlike in Whitemarsh,

however, we are not confronted in the case at bar with the question of whether a better

offer for the same property was made.10 As the trial court below found, the offer made

by Montessori at the hearing was not commensurate with the proposed sale before the

trial court for its consideration. The trial court was only considering whether to approve

the sale of 5.9 acres of the School District’s property for $1.1 million. This was the

property that the School District deemed to be unused and unnecessary; at the time of

the hearing, the School District had decided that it would continue to use the remaining

two acres of the Property for recreational purposes. Again, we reiterate that pursuant to

the unambiguous terms of section 7-707, the trial court’s only role is to consider the

proposed sale before it and either grant its approval of the sale or disapprove it, based

on its consideration of the evidence presented in support of a finding that the proposed

sale price is fair, reasonable and better than could be obtained at a public sale. 24 P.S.

§ 7-707(3).


10 We therefore need not address the question of whether the oral offer made by
Montessori at the hearing was a legally valid and binding offer.



                                    [J-72-2017] - 22
       Therefore, the Commonwealth Court’s finding that it was “of no moment” that the

proposed sale that was before the trial court for its approval was for 5.9 acres, and that

the trial court thus should have considered Montessori’s offer for 7.9 acres, was error.

See In re Millcreek Twp. Sch. Dist., 143 A.3d at 1045. In point of fact, it was “of no

moment” that the School District had previously contemplated selling all 7.9 acres. The

only sale of school property that was presented for the trial court’s consideration was

the sale of Lot 1, and the trial court’s consideration was limited to determining whether

the proposed price satisfied the statutory requirements. The statute unquestionably

does not bestow upon the trial court the authority to determine whether school property

is unused and unnecessary or whether more school property should instead be sold.

       This Court has never retreated from our holdings in McKees Rocks and

Whitemarsh. Nor do we do so today. A trial court’s role in ruling upon a request for a

private sale of unused or unnecessary school property is constrained by the statute. It

is limited to approving or disapproving the sale of school property before it based on its

assessment of the evidence, presented at a public hearing, that the proposed sale price

“is a fair and reasonable one and … a better price than could be obtained at public

sale.” 24 P.S. § 7-707(3).

       Based on the forgoing, we conclude that the Commonwealth Court based its

decision on an erroneous interpretation of section 7-707(3) and the prior decisions of

this Court. We therefore reverse the decision of the Commonwealth Court and remand

the case for disposition consistent with this Opinion.

       Chief Justice Saylor and Justices Baer, Todd, Dougherty and Wecht join the

opinion.




                                     [J-72-2017] - 23
Justice Mundy concurs in the result.




                             [J-72-2017] - 24